DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6 - drawn to a method for treating and/or slowing the onset of Multiple System Atrophy (MSA) by administering at least one aminosterol) and the species 1) wherein the subject has MSA, 2) wherein MSA and symptoms of MSA are treated, 3) the phosphate salt of squalamine, 4) oral administration, and 5) 150 mg/day in the reply filed on 11/2/2020 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the claimed inventions have materially different design due to the multitude of different steps required by one method (e.g., evaluating symptoms, identifying initial dose, escalating dose, fixing dose, defining specific periods of time for which doses are administered, observing for symptoms) and not the other and a search for the limitations of one invention would not necessarily find art relevant to the other invention.. Furthermore, the patient population claimed is vast and includes patients with MAS and patients without MSA but with symptoms associated with MSA (sexual dysfunction, constipation and many more), the classification of aminosterols are different and can be classified in several subclasses within A61K 31/56-585 and the galenical forms are  characterized by site application classified in A61K 9/0012-0085.
The requirement is still deemed proper and is therefore made FINAL.
s 3 and 7-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2020.
Therefore, Claims 1, 2 and 4-6 are examined.

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application No. 62/789,441, filed January 7, 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 01/23/2020, 03/25/2020, 05/19/2020, and 02/05/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1 and 4-6 recite the term “derivative”.  
There is insufficient written basis in the specification for derivatives of these claimed agents.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention."  Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5,2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ..."  Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).  
Applicant has failed to provide any structural characteristics, chemical formula, name(s) or physical properties of derivatives aside from a broad recitation that such are contemplated for use in the invention.  As such, it is not apparent that Applicant was actually in possession of, and intended to use within the context of the present invention, any specific derivatives at the time the present invention was made.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites the limitations “a patient population or an individual at risk for developing MSA”. The term “risk” is subjective or relative terms and the specification does not describe in a clear and concise manner how one is to determine and assign the claimed risk. It does not delineate a clearly medically defined group of individuals. There are no diagnostics for determining who is at risk as opposed to those who are not. Thus, the patients to which the agent is to be administered is not clearly defined by the claim. Accordingly, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention.
Claim 6 recites the limitations "the sulfate" and “the sulfate moiety” and “the cholesterol side chain” in line (j)(i).  There is insufficient antecedent basis for this limitation in the claim. 
Also regarding Claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by M. Zasloff (US 20150368290 A1).

Claimed invention
The claims are drawn to preventing or treating multiple system atrophy (MSA) and/or symptoms of MSA by administering squalamine.

Claim interpretation
Note: The claims are drawn to preventing MSA or symptoms thereof. The term “preventing” encompasses embodiments where the subject is not afflicted with either MSA or a symptom thereof. Thus, claim 1 would be met if the subject is administered an aminosterol (e.g., squalamine) for any reason because merely administering an effective does of squalamine would prevent MSA and symptoms thereof necessarily. The prevention is a function of administering the squalamine to a subject.

Prior art
Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject. This anticipates the claims because the administration of squalamine prevents MSA and symptoms thereof. See abstract.
This teaching alone meets the limitation of prevention of MSA comprising administering squalamine because the term “preventing” does not require the patient to have MSA or a symptom thereof. It only requires MSA to be prevented. Thus, because the prior art need only teach administration of squalamine, the above teaching by itself meets the claimed invention.

Notwithstanding, the broadest reasonable interpretation of “preventing” encompassing embodiments that do not require MSA and/or symptoms of MSA, Zasloff also teaches treatment of a lymphoma patient with constipation, i.e., an MSA symptom, comprising administration of aminosterol squalamine. See 0234-0235. To induce repression of lymphoma, human received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, indicating treatment of constipation. The dose was adjusted to 20 mg (4 days), 16 mg (2 days), 8 mg, 4mg (2 days) then 2 mg daily. See 0235. See also Claim 3.  Repeat clinical chemistry studies were performed. The patient received dexamethasone as well. See Id.  

Regarding Claim 2, Zasloff teaches oral administration. See 0013; Claims 1 and 24.

Regarding Claims 4 which recite dose amounts, Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions the subject is a human (Claim 5) and the aminosterol is squalamine, Zasloff exemplifies treatment of a human with squalamine. See 0234-0235. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/530,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending claims and the instant claims are drawn to treating MSA or symptoms of MSA. See Claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/530,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending claims and the instant claims are drawn to treating a symptom of MSA, e.g., constipation. See Claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/530,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending claims and the instant claims are drawn to treating a symptom of MSA, e.g., depression. See throughout claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the copending claims and the instant claims are drawn to treating a symptom of MSA, specifically depression. See Claim 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629